The Supreme Court properly denied the motion of the defendants New York City Transit Authority, New York City Metropolitan Transportation Authority, MTA Bus Company, and Ernie Lamboy (hereinafter collectively the appellants) for summary judgment dismissing the complaint and all cross claims insofar as asserted against them, as the appellants failed to establish their prima facie entitlement to judgment as a matter of law. The appellants failed to establish that they were free from negligence as a matter of law (see Pollack v Margolin, 84 AD3d 1341, 1342 [2011]; Lopez v Reyes-Flores, 52 AD3d 785, 786 [2008]). Rivera, J.E, Florio, Austin and Sgroi, JJ., concur.